 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Jose Angel Ruiz-Torres

 8
                                   UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                   Case No. 2:19-cr-145-JCM-NJK

12                    Plaintiff,                                STIPULATION TO ADVANCE
                                                                  SENTENCING HEARING
13             v.
                                                                      (First Request)
14   JOSE ANGEL RUIZ-TORRES,

15                    Defendant.

16
17             IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Andrew Wong, Assistant Federal Public Defender, counsel for Jose Angel Ruiz-Torres,
21   that the Sentencing Hearing currently scheduled on October 22, 2019 at 10:30 a.m., be vacated
22   and advanced to the Court’s earliest available sentencing calendar.
23             This Stipulation is entered into for the following reasons:
24             1.     The parties do not anticipate making formal objections to the presentencing
25   report.
26             2.     The parties agree to the advancement.
       Case 2:19-cr-00145-JCM-NJK Document 29 Filed 09/19/19 Page 2 of 3




 1        This is the first request for an advance of the sentencing hearing.
 2        DATED: September 19, 2019.
 3
 4   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 5
 6       /s/ Andrew Wong                                /s/ Jared Grimmer
     By_____________________________                By_____________________________
 7   ANDREW WONG                                    JARED GRIMMER
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
         Case 2:19-cr-00145-JCM-NJK Document 29 Filed 09/19/19 Page 3 of 3




 1                                UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                     Case No. 2:19-cr-145-JCM-NJK
 4
                    Plaintiff,                                               ORDER
 5
            v.
 6
     JOSE ANGEL RUIZ-TORRES,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Tuesday,     October   22,    2019   at   10:30       a.m.,    be   vacated   and   advanced   to

12    October 8, 2019
     _____________________ at the hour of _______ a
                                           10:00 ___.m.; or to a time and date convenient to

13   the court.

14                September
            DATED this _______19,
                               day2019.
                                   of September, 2019.

15
16
                                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                       3
